Exhibit 10.18
Robertson Technologies Licensing, LLC and Companies On Text
License Agreement Domestic USA Market
This License Agreement (this “Agreement”) is made effective as of 04/28/2010
between Robertson Technologies Licensing, LLC, a Nevada limited liability
company (the “Licensor”), of 4215 Fashion Square Blvd, Suite 3, Saginaw,
Michigan 48603 and its affiliates, and Companies On Text, LLC (LICENSEE — the
“Licensee”) of 30135 Summit Dr., Ste. 201, Farmington Hills, Michigan 48334.
In the Agreement, the party who is granting the right to sell/market its
products/services will be referred to as “ Licensor”, and the party who is
receiving the right to sell/market the products/services will be referred to as
“LICENSEE “. It must be noted that LICENSEE is a Distribution partner of
Aversien Science, L.L.C. and is granted this Licensee status under the
distribution agreement of Robertson Technologies Licensing, LLC and Aversien
Science, L.L.C. Therefore, Aversien Science, L.L.C. is the company of record for
compensation purposes as it pertains to Robertson Technologies Licensing, LLC.
WHEREAS, Licensor has developed or otherwise acquired rights to certain
databases, software tools and diagnostic intellectual properties relating to
medical diagnostic aids.
WHEREAS, Licensor is willing to grant a license to Licensee for use by Licensee
of the subject matter developed by Licensor, but limited to specific fields of
use; and
WHEREAS, the database, software tools and diagnostic intellectual property, as
limited to specific fields of use are defined herein as “NxOpinion”. NxOpinion
is the medical application using an Inference Based Engine as proprietarily
populated with medical knowledge in order to produce an evidence-based,
statistically driven diagnostic system, current treatments, medical reference,
and electronic health records; and
WHEREAS, all right, title and interest in and to NxOpinion is currently held by
the Licensor; and
WHEREAS, the Licensor has agreed to license NxOpinion (with the specific fields
of use described in Exhibit A) to Licensee under the terms set forth in this
Agreement.
The parties agree as follows:
I. RIGHT TO SELL. Licensor has developed a versatile, interactive knowledge
management system that can be displayed on multiple platforms and is intended to
improve timeliness and accuracy of medical diagnostics “NxOpinion”. The
technology is a tool that will engage the consumers and assist them in their
quest for good health. In accordance with this Agreement, Licensor grants
Licensee the right to sell/market products/services on behalf of Licensor under
the terms of this Agreement listed below. Licenseor agrees to deliver such
products/licenses necessary for the markets identified by Licensee. Licensee
agrees to devote its best efforts to the sell of the Licensor offerings. The
sales prices to the end user must be reviewed with Licensor and be in line with
the overall goals Licensor plans to bring to the marketplace.

 

 



--------------------------------------------------------------------------------



 



II. RIGHTS AND LICENSES. Subject to the terms of this Agreement, the parties
hereby grant the following rights and licenses, pursuant to the terms and
conditions of this Agreement:

  a.   Licensor grants to Licensee a revocable for cause, exclusive license to
use NxOpinion for the two identifiable markets listed here (USA). The markets
will include sale of Pre-paid card technology and sale to residents through
Multi Dwelling Units channels.

  b.   Licensee may only make NxOpinion available in the United States through
the channels listed in a. above. Licensee may request that licensor add areas to
the Territory, which Licensor may agree in its sole discretion. Any additional
agreed upon areas shall be added by amendment to this Agreement.

III. OWNERSHIP. Licensor retains all right, title and interest in and to
NxOpinion and any and all copies thereof that may be made by Licensee under this
Agreement, including, without limitation, all intellectual property rights
therein. Licensee owns the tangible media it develops, if any, on which
NxOpinion is delivered and maintained.
IV. TERM. The term of this Agreement (including all rights and licenses granted
herein) shall commence as of the Effective Date and shall continue for three
(3) years based on the Licensee meeting its performance measures listed in XVIII
below.
V. RECORDS. Licensee and Licensor shall keep accurate records regarding the
quantities of the licenses that are sold. Licensor and Licensee shall develop a
mutually agreeable process to account for licenses purchased by Licensee, sold
to business/public and activated by end user in order to track the business
generated, performance measures and business growth development for future
planning.
VI. TAXES

  a)   PAYROLL TAXES. Licensee shall be exclusively liable for, and shall
indemnify Licensor against such liability for, all employee payroll taxes and
insurance arising out of wages payable to persons employed by Licensee in
connection with the performance of this Agreement.

  b)   TAXES. Licensor is not liable for any taxes that Licensee is legally
obligated to pay in connection with this Agreement, and all such taxes
(including but not limited to net income or gross receipts taxes, franchise
taxes, and/or property taxes) will be the financial responsibility of Licensee.

VII. DEFAULTS. If Licensee fails to abide by the obligations of this Agreement,
including the obligation to meet performance standards and remit payments to
Licensor when due, Licensor shall have the option to cancel this Agreement by
providing 45 days’ written notice to Licensee. Licensee shall have the option of
preventing the termination of this Agreement by taking corrective action that
cures the default, if such corrective action is taken prior to the end of the
time period stated in the previous sentence, and if there are no other defaults
during such time period.

 

 



--------------------------------------------------------------------------------



 



VIII. ARBITRATION. All disputes under this Agreement that cannot be resolved by
the parties shall be submitted to arbitration under the rules and regulations of
the American Arbitration Association. Either party may invoke this paragraph
after providing 30 days’ written notice to the other party. All costs of
arbitration shall be divided equally between the parties. Any award may be
enforced by a court of law.
IX. REPRESENTATIONS AND WARRANTIES; LIMITATION. EXCEPT FOR ANY EXPRESS
WARRANTIES SET FORTH HEREIN, THE PARTIES MAKE NO OTHER, AND HEREBY DISCLAIM ALL
OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR NONINFRINGEMENT.
X. LIMITATION ON LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS
AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES, AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY.
XI. ASSIGNMENT. Neither this Agreement nor any rights hereunder may be assigned
or otherwise transferred by Licensee, in whole or in part, whether voluntary or
by operation of law, including any merger or consolidation, without the prior
written consent of the Licensor, such consent not being unreasonably withheld.
XII. TERMINATION. This Agreement may not be terminated by either party unless
there are violations of the agreement or either party is not performing its
duties as outlined in this document, in which case termination requires party to
provide 45 days’ written notice to the other party.
XIII. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement and there are no
other promises or conditions in any other agreement, whether oral or written.
This Agreement supersedes any prior written or oral agreements between the
parties with respect to the subject matter of this agreement.
XIV. AMENDMENT. This Agreement may be modified or amended, if the amendment is
made in writing and is signed by both parties.
XII. SEVERABILITY. If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. If a court finds that any provision of this
Agreement is invalid or unenforceable, but that by limiting such provision it
would become valid or enforceable, then such provision shall be deemed to be
written, construed, and enforced as so limited.

 

 



--------------------------------------------------------------------------------



 



XIII. WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.
XIV. CONFIDENTIALITY. The parties understand and agree that certain of the
information incorporated within NxOpinion comprises information proprietary and
confidential to the Licensor. Licensee and its affiliates agree not to disclose
or otherwise transfer any of NxOpinion to any third parties, without the prior
written consent of the Licensor. This obligation of confidentiality shall
continue notwithstanding termination of this Agreement for any reason
whatsoever.
XV. NOTIFICATION OF INFRINGEMENT. The Licensor and Licensee agree to notify each
other, if the notifying party becomes aware of any actual or potential
infringement of any proprietary rights associated with NxOpinion, including
misappropriation or misuse of trade secrets embodied within NxOpinion.
XVI. APPLICABLE LAW. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Michigan, without regard
to the conflicts of laws principles of such state. Any suit to enforce any
provision of this Agreement, or arising out of or based upon this Agreement,
shall be brought only in the state or federal courts located in Michigan. Each
party hereby agrees that such court shall have in personam jurisdiction and
venue with respect to such party, and each party hereby submits to the in
personam jurisdiction and venue of such courts.
XVII. DISTRIBUTION RIGHTS Licensee has the right to sell Licensor solutions.
Licensor has an inherit right to make sales through its own organization and
other contractual relationships as well. However, for the purpose of
distribution to two specific markets, i.e., Multi-Dwelling Units (MDU) and
Pre-Paid Cards (PPC), WHERE Licensee is granted exclusivity in this space for a
period of three (3) years provided the performance measures listed in XVIII are
met. If a sale is made by any other party in these markets utilizing the concept
developed for these markets, the sale must flow thru Licensee. Licensee will
have the responsibility to facilitate the implementation of the sales process as
it does for its own direct customer. Licensee will have the right to generate
its mark up or profit margin for the customers brought by other parties,
provided the price point is consistent with the model developed and agreed upon.
XVIII. PERFORMANCE MEASURES
Licensee Measures
Year 1 — Licensee is required to purchase a minimum of one million (1,000,000)
licenses from the Licensor. Licensee is granted a program implementation period
of six (6) months and program execution period of twelve (12) months for a total
of eighteen (18) months.
Year 2 — Licensee is required to purchase a minimum of one million five hundred
thousand (1,500,000) licenses from the Licensor.
Year 3 — Licensee is required to purchase a minimum of two million (2,000,000)
licenses from the Licensor.

 

 



--------------------------------------------------------------------------------



 



Licensor Measures
Year 1 — Licensor is required to be able to provision 130,000 licenses per month
Year 2 — Licensor is required to be able to provision 140,000 licenses per month
Year 3 — is required to be able to provision 170,000 licenses per month
At the end of the first 12 months licensor will review exclusivity performance
and if required take corrective action to get back on track.
XIX. SUPPORT Licensee shall receive the support of Licensor in its efforts to
market Licensor products/licenses. Aversien Science shall facilitate the support
services on behalf of Licensor. This includes making arrangements, where deemed
appropriate for appearances at key events, attend key meetings, endorsements
(letters, video, audio, media’s, etc.). Licensor shall support its business
technology systems, deliverance of technology to consumer sector, and expertise
in handling technical questions. Licensor through Aversien Science shall provide
training on its products/licenses to Licensee and its agents/contractors. Once
trained, Licensee may become a technical implementation partner with Licensor
with the capabilities of training all future contractors, agents, distribution
outlets, etc. This will be reviewed and is at the sole discretion of Aversien
Science and Licensor.
Any costs incurred by Licensee in the marketing and distribution of the Licensor
Technology are the sole responsibility of Licensee. Such costs include, but are
not limited to, travel, entertainment, printing and marketing, etc. Licensee may
use certain logos and corporate partner names in marketing materials and sales
presentations as agreed upon. All marketing materials developed for the purpose
of selling to customers must be pre-approved by Aversien Science, L.L.C. and
Licensor before use. Licensor, Aversien Science, and Licensee agree to establish
a marketing material response process of seven (7) days or less for material
approval. All press related material will be coordinated and approved by
Licensor and Aversien Science. Licenses purchased by Licensee are one year
renewable licenses and the end user has unlimited use of the general license for
one full year from time of purchase, at which time a payment is due to continue
use of the license. Licensor technology shall be maintained and upgraded at no
additional cost to Licensee and customer will receive upgraded versions, as they
are made available by Licensor.
XX. PAYMENTS.
1. License Fees. In consideration for the license and other rights granted to
Licensee, Licensee will pay Licensor license fees as follows:

  a.   Eight Dollars ($8.00) per pre-paid card distributed through licensee.
License is for a one (1) year usage and is renewable annually at the same Eight
Dollar ($8.00) rate. However, Licensor and Aversien Science reserve the right to
adjust pricing according to business and market conditions at the end of
three-year contract from date of contract execution.

  b.   Platform Setup fees of Two Hundred Fifty Thousand Dollars ($250,000) upon
execution of this Agreement.

 

 



--------------------------------------------------------------------------------



 



  c.   Advance license fees of Seven Hundred Fifty Thousand Dollars ($750,000)
on or before 30 days following execution of this Agreement.

  d.   Licensor will make available Ninety Three Thousand Seven Hundred and
Fifty (93,750) licenses for use either through mobile or internet upon
completion of product and proof of concept.

2. Application of License Fees. All License fees are paid in full at the time of
purchase.
3. Use of Advance License Fees. Advance license fees will be used for purposes
including, but not limited to, technology enhancements including web services,
carrier services, card services support, disclaimers, security and
administrative rights, and regionalization specific to the multi dwelling unit
population.

 

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE]
This Agreement is entered into by the parties as of the Effective Date.
DATE: May 10, 2010
Technology Provider:
Robertson Technologies Licensing, LLC

         
By:
  /s/ Joel C. Robertson
 
   
 
  Dr. Joel Robertson    
 
  CEO    
 
        Companies On Text, LLC:
LICENSEE    
 
       
By:
  /s/ Michael Brady
 
   
 
  Michael Brady    
 
  CEO    

 

 